DETAILED ACTION
Applicant's submission filed on December 13, 2021 in response to Office Action dated August 13, 2021 has been entered. Claims 1, 3, 5-12, 14, 16-21 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1, 3, 5-12, 14, 16-21 have been considered but are moot in view of new grounds of rejection necessitated due to claim amendments.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 10 depends from non-existent claim 0.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-12, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US Patent Application Publication No. 2016/0028889), and further in view of Warner (Patent Application Publication No. 2004/0240640).
Regarding claim 1, Mittal teaches a method for providing a visual representation of an interactive voice response (IVR) system, the method comprising:
initiating a conversation interface (Figs. 2, 3A item 210, Figs. 3B, 4A, 4B item 408) during a call between a mobile device operated by a user (caller using smartphone) and an automated call handling system (Figs. 3A, 3B, 4A, 4B, 5), wherein the automated call handling system is associated with an IVR system, the IVR system 
displaying the conversation interface (Figs. 2, 3A item 210, Figs. 3B, 4A, 4B item 408) adjacent to a graphical user interface (GUI) associated with the call to the automated call handling system on a display of the mobile device (Figs. 3A, 3B, 4A, 4B keypad and speaker an microphone);
obtaining a visual representation of the IVR prompts displayed in the communication interface (Paragraphs 0019-0020, 0044, 0068-0069);
obtaining a first user input comprising a first natural language command (Paragraphs 0034, 0045, 0047-0048);
determining a first user action based on the first natural language command, wherein the first user action specifies a first user request (Paragraphs 0048-0049 determining action from spoken input response, action is a request for data and/or further menu traversal information);
determining a first IVR prompt associated with the first user request based on the plurality of IVR prompts; and displaying a visual indication associated with the determined first IVR prompt within the visual representation of the IVR prompts displayed within the conversation interface (Paragraphs 0047-0048, 0051, 0068-0069 GUI display updated with menu information with menu traversal) (Paragraphs 0005-0020, 0031-0087 for complete details).
specifically using the natural language commands.
However, in the similar field, Warner teaches IVR system (Fig. 1), obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user using natural language commands, and determining the prompt from the history generated based on prompts selected by the user specifically using the natural language commands (Paragraphs 0006, 0022-0030, 0037-0038).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Mittal with the automated call handling system associated with an IVR system, the IVR system comprising a plurality of IVR prompts and to include obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user using natural language commands as taught by Warner in order to “dynamically adjust the interface hierarchy based on caller usage” (Warner, Paragraph 0002).
Regarding claim 3, Mittal teaches the plurality of IVR prompts comprises at least one of a known sequence of IVR prompts, and a predetermined IVR response (Figs. 2, 3A item 210, Figs. 3B, 4A, 4B item 408, Paragraphs 0045, 0047-0048, 0051, 0069 IVR responses expected to be spoken back as selected response/command). Warner teaches the plurality of IVR prompts comprises at least one of a known sequence of IVR prompts, and a predetermined IVR response (Fig. 2 step 206, Fig. 3 step 306, Fig. 4 step 406, Fig. 5 step 506).
Regarding claim 5, Mittal teaches obtaining a first assistant response generated by an intelligent voice assistant (IVA) system in response to the first user input and displaying a visual representation of the first assistant response within the conversation interface, wherein the first assistant response is based on the first natural language command associated with the first user input (Paragraphs 0040-0051, 0067-0069 interaction with intelligent voice assistant (IVA) system though displayed menu and speaking commands at any stage of a call). Warner teaches obtaining a first assistant response generated by an intelligent voice assistant (IVA) system in response to the first user input and displaying a visual representation of the first assistant response within the conversation interface, wherein the first assistant response is based on the first natural language command associated with the first user input (Paragraphs 0024-0026 voice input by caller and providing voice prompt as well as graphical presentation).
Regarding claim 6, Mittal teaches determining a first user action based on the first natural language command of the user, wherein the first user action specifies a first user request (Paragraphs 0040-0051, 0067-0069 user speaking selected option specifying user request). Warner teaches determining a first user action based on the 
Regarding claim 7, Mittal teaches determining the first user action comprises identifying an IVR prompt associated with the first user request using a machine learning algorithm on the first natural language command, the known sequence of IVR prompts, the predetermined IVR response the prompt information (Paragraphs 0045-0048, 0051, 0065 system speech recognition by mapping to English language phrases), and Warner teaches determining the first user action comprises identifying an IVR prompt associated with the first user request using a machine learning algorithm on the first command, the known sequence of IVR prompts, the predetermined IVR response the prompt information, and the historic user information (Paragraphs 0024-0030). (Note: the applicant is advised to refer to Goldberg (US Patent Application Publication No. 2018/0255180, Paragraphs 0013-0015, 0024-0029 for common knowledge of using machine learning to process natural language understanding commands for IVR). 
Regarding claim 8, Mittal teaches transmitting the identified IVR prompt to the automated call handling system based on the determined first user action (spoken phrase mapped to corresponding request); obtaining a first audio response from the automated call handling system in response to the transmitted user action (getting further menu information); and displaying a visual representation of the first audio response in the conversation interface upon determining that the first audio response includes information associated with the first user request specified by the first user action (displaying visual/graphic menu related to audio menu) (Fig. 3A items 122, 212, Figs. 3B, 4A, 4B items 122, 408, Paragraphs 0035, 0038, 0040, 0044, 0045-0051).

Regarding claim 9, Mittal teaches obtaining a second user input comprising a second natural language command generated by the user in response to the first audio response; determining a second IVR prompt associated with a second user action determined based on the second natural language command, wherein the second user action specifies a second user request (receiving spoken phrase in response to spoken and displayed menu, and mapping spoken phrase to corresponding request); and displaying a visual indication associated with the determined second IVR prompt within the visual representation of the IVR prompts (displaying visual/graphic menu related to audio menu) (Fig. 3A items 122, 212, Figs. 3B, 4A, 4B items 122, 408, Paragraphs 0035, 0038, 0040, 0044, 0045-0051 progressing along menu tree with successive user spoken inputs).
Warner teaches obtaining a second user input comprising a second natural language command generated by the user in response to the first audio response; determining a second IVR prompt associated with a second user action determined 
Regarding claim 10, Mittal teaches the conversation interface is initiated using a command comprising a haptic input effectuated on the mobile device (Paragraphs 0035, 0045-0046). Warner teaches the conversation interface is initiated using a command comprising a haptic input effectuated on the mobile device (Paragraphs 0022, 0025, 0029 keypad input).
Regarding claim 11, Mittal teaches the haptic input of the initiating command for initiating the IVA system comprises a tap pattern (Figs. 3B, 4A, 4B item 408 specific pattern of touching for each command).
Warner teaches the haptic input of the initiating command for initiating the IVA system comprises a tap pattern (Paragraphs 0022, 0025, 0029 specific pattern of tapping sequence on keypad to dial and initiate session).
Regarding claim 12, Mittal teaches a system for providing a visual representation of an interactive voice response (IVR) system, the system comprising:
one or more physical processors configured by machine-readable instructions (Paragraphs 0032, 0034-0035, 0083-0085) to:
initiate a conversation interface (Figs. 2, 3A item 210, Figs. 3B, 4A, 4B item 408) during a call between a mobile device operated by a user (caller using smartphone) and 
display the conversation interface (Figs. 2, 3A item 210, Figs. 3B, 4A, 4B item 408) adjacent to a graphical user interface (GUI) associated with the call to the automated call handling system on a display of the mobile device (Figs. 3A, 3B, 4A, 4B keypad and speaker an microphone);
obtain a visual representation of the IVR prompts displayed in the communication interface (Paragraphs 0019-0020, 0044, 0068-0069);
obtain a first user input comprising a first natural language command (Paragraphs 0034, 0045, 0047-0048);
determine a first user action based on the first natural language command, wherein the first user action specifies a first user request (Paragraphs 0048-0049 determine action from spoken input response, action is a request for data and/or further menu traversal information);
determine a first IVR prompt associated with the first user request based on the plurality of IVR prompts; and display a visual indication associated with the determined first IVR prompt within the visual representation of the IVR prompts displayed within the conversation interface (Paragraphs 0047-0048, 0051, 0068-0069 GUI display updated 
Mittal teaches automated call handling system with IVR menu thus obviously teaching associated IVR system, but Mittal does not explicitly teach it to be IVR system, and also does not teach obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user using natural language commands. Mittal teaches determining a first IVR prompt associated with the first user request based on the plurality of IVR prompts, but Mittal does not explicitly teach determining the prompt from the history generated based on prompts selected by the user specifically using the natural language commands.
However, in the similar field, Warner teaches IVR system (Fig. 1), obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user using natural language commands, and determining the prompt from the history generated based on prompts selected by the user specifically using the natural language commands (Paragraphs 0006, 0022-0030, 0037-0038).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Mittal with the automated call handling system associated with an IVR system, the IVR system comprising a plurality of IVR prompts and to include obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user using natural language commands as taught by 
Regarding claim 14, refer to rejections for claim 12 and claim 3.
Regarding claim 16, refer to rejections for claim 12 and claim 5.
Regarding claim 17, refer to rejections for claim 16 and claim 6.
Regarding claim 18, refer to rejections for claim 17 and claim 7.
Regarding claim 19, refer to rejections for claim 18 and claim 8.
Regarding claim 20, refer to rejections for claim 19 and claim 9.
Regarding claim 21, refer to rejections for claim 12 and claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653